Citation Nr: 9928170	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  94-32 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active service from May 1979 to June 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1994 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO), which 
denied service connection for manic depression, nerves, and 
stress on the basis that such conditions had preexisted 
service and had not been aggravated therein.  The veteran 
appealed the RO's determination, contending that her 
preexisting manic-depressive disorder was aggravated in 
service.  In the alternative, she contended that she is 
entitled to service connection for conditions diagnosed in 
service, namely, a passive-dependent personality disorder and 
homosexuality.  In May 1997, the Board remanded this matter 
for additional development of the evidence.  

It is noted that, in connection with her current appeal, the 
appellant requested and was scheduled for a personal hearing 
before a Member of the Board at the RO.  Although the RO 
notified her of the time and date of the hearing by letter, 
she failed to appear.  By October 1996 letter, the veteran 
requested that her Board hearing be rescheduled on the basis 
that she had not received sufficient notification of her 
prior hearing.  By letter dated the following month, she 
clarified that she wanted to attend a Board hearing in 
Washington, D.C.  

The record reflects that by August 1999 letter sent to her 
last known address, the Board notified of the veteran of the 
time and date of her requested hearing.  In addition, 
notification of her hearing was sent to her accredited 
representative.  However, the notification letter to the 
veteran was returned by the postal authorities as 
undeliverable with the notation that the veteran was "no 
longer at this address."  The veteran failed to appear for 
her hearing.  

Pursuant to 38 C.F.R. § 20.702(d) (1998), when an appellant 
fails to appear for a scheduled hearing and has not requested 
a postponement, the case will then be processed as though the 
request for a hearing had been withdrawn.  

Having considered the facts set forth above, it is the 
opinion of the Board that the veteran was afforded sufficient 
opportunity for a hearing on her claim, and that the 
pertinent due process requirements have been fulfilled.  It 
is noted that it is the veteran's burden to keep the VA 
apprised of her whereabouts.  Hyson v. Brown, 5 Vet. App. 262 
(1993).  Accordingly, the Board will proceed with 
consideration of her claim based on the evidence of record.


FINDINGS OF FACT

1.  Bipolar disorder clearly and unmistakably preexisted 
service and there is no competent medical evidence of an 
increase in severity of the preservice disability during 
service.

2.  A passive-dependent personality disorder and 
homosexuality are not considered disabilities for VA 
compensation purposes.


CONCLUSIONS OF LAW

1.  The claim of service connection for bipolar disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claims of service connection for a passive-dependent 
personality disorder and homosexuality lack legal merit.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the record shows that in June 1976, at the age of 
19, the veteran was taken to the emergency room by her mother 
who reported that the veteran was agitated and suicidal.  On 
examination, the veteran was very hyperactive in her speech 
and had tangential thought patterns.  The impression was 
probable manic depressive psychosis.  

In February 1978, at the age of 20, the veteran was 
hospitalized for treatment of a manic episode.  On admission, 
a history of manic depressive disease was noted.  The veteran 
was treated during her period of hospitalization with 
psychotherapy and anti-psychotic medication.  On discharge in 
March 1978, she had a slight hypomanic flavor to her 
behavior, but was not out of control or psychotic.  The 
discharge diagnosis was manic depressive disorder and 
outpatient follow-up care was scheduled.

In July 1978, the veteran entered active duty.  A review of 
her service medical records shows that on her July 1978 naval 
enlistment medical examination, no psychiatric difficulties 
were noted.  The veteran denied a history of suicide 
attempts, depression or excessive worry, or nervous trouble 
of any sort.  

In-service medical records show that in November 1979, the 
veteran sought treatment for anxiety and depression, stating 
that she had been rejected by her peers upon informing them 
that she was a homosexual; she was referred for 
neuropsychiatric examination the following month.  In 
December 1979, she underwent psychiatric examination and 
reported that she had no desire to change her sexual 
orientation.  It was recommended that she be administratively 
separated from service.  The diagnosis was gender identity 
disorder.  

Thereafter, the veteran reportedly attended weekly 
psychotherapy.  In February 1980, she was advised that her 
administrative separation had not been approved.  She then 
became anxious, tearful, felt hopeless, and experienced 
insomnia.  Upon recommendation by her therapist, she was 
hospitalized for treatment.  On admission, she was anxious 
and depressed.  There was no evidence of a thought disorder, 
hallucinations, delusions, ideas of reference, or paranoid 
ideation.  She related that she felt that her command was 
punishing her because she was a homosexual.  After a period 
of treatment and evaluation, the diagnoses were passive-
dependent personality disorder and homosexuality.  A 
subsequent Medical Board concurred in these clinical 
diagnoses and recommended that she be administratively 
discharged from service.  

The post-service medical evidence includes VA clinical 
records for the period of May 1986 to May 1996.  These 
records show that in May 1986, the veteran sought treatment 
for dizzy spells, headaches, insomnia, and nervousness for 
the last six months.  The impressions included anxiety.  She 
was referred for outpatient treatment and was seen in August 
1986.  At that time, she complained of stress and anxiety 
over the breakup of her lover.  She reported a past history 
of one psychiatric hospitalization in 1976 and a "nervous 
breakdown" in May at the time of her breakup.  Mental status 
examination showed that the veteran was anxious, but 
exhibited no hallucinations, delusions and was not psychotic, 
homicidal or homicidal.  The assessment was atypical anxiety.  
In September 1986, she showed continued improvement.  

In November 1991, the veteran was hospitalized for treatment 
of a hiatal hernia.  The hospitalization report described the 
veteran as "anxiety prone," and noted that she had had 
anxiety, depression, and personality changes over the last 
five years.  The diagnoses on discharge included abdominal 
pain, resolved, and hiatal hernia.  No psychiatric diagnoses 
were recorded, although nurses notes corresponding to this 
period of hospitalization show that the veteran was given 
Valium during her hospital stay.

In July 1993, the veteran sought treatment for nerves.  The 
examiner noted that the veteran was last seen in the 
psychiatric clinic in 1986 for atypical anxiety disorder.  


It was noted that she currently had anxiety secondary to 
several stressors, including the death of her father, 
financial problems, and relationship problems.  The diagnosis 
was anxiety disorder, not otherwise specified, and she was 
referred for additional treatment.

In August 1993, the veteran was hospitalized with a two to 
three month history of increasing hyperactivity, rapid 
speech, low frustration tolerance and an inability to sleep.  
On admission, she reported a history of one prior episode of 
possible mania at age 18 requiring a brief hospitalization.  
The diagnoses included bipolar disorder, manic phase.

Later that month, she submitted a claim of service connection 
for manic depression, nerves, and stress.  

By February 1994 rating decision, the RO denied service 
connection for manic depression, nerves, and stress on the 
basis that such conditions had preexisted service and had not 
been aggravated therein.  The veteran appealed the RO's 
determination, contending that her preexisting manic-
depressive disorder was aggravated in service.  In the 
alternative, she contended that she is entitled to service 
connection for the psychiatric disorders that were diagnosed 
in service, namely, a passive-dependent personality disorder 
and homosexuality.  

In November 1994, the veteran testified at a hearing at the 
RO in support of her claim.  Specifically, she conceded that 
in 1976 and 1978 she had been treated for manic depression, 
but stated that these episodes were brought on because she 
had been sexually assaulted prior to each admission.  She 
further testified that she was sexually assaulted a third 
time while in service, following which time she became 
depressed and anxious.  She explained that during this 
period, she also became confused about her sexuality, was 
referred for psychiatric evaluation, and was eventually 
discharged on the basis of unsuitability.  

Following her separation from service, the veteran stated 
that she was not professionally treated for a psychiatric 
disorder again until 1993, although she did experience 
episodes of depression.  The veteran emphasized that she had 
been determined to be totally disabled by the Social Security 
Administration.

In August 1997, the veteran was afforded a VA psychiatric 
examination.  After examining the veteran and reviewing the 
claims folder, the examiner's diagnosis was bipolar disorder, 
mixed, with rapid cycling.  He indicated that the veteran's 
pre-service treatment records strongly suggested that she had 
developed a bipolar disorder prior to her military service.  
He further indicated that the symptoms recorded in the 
veteran's service medical records were suggestive of 
adjustment disorder with anxious and depressed mood, rather 
than bipolar disorder.  He indicated that there was no 
convincing documented evidence that her preexisting bipolar 
disorder was aggravated by her military service.  

Records obtained from the Social Security Administration show 
that the veteran was awarded disability benefits in June 1993 
for bipolar disorder and a personality disorder.  Medical 
records forwarded by the Social Security Administration 
include a November 1993 psychiatric examination report in 
which the veteran reported that she had been suffering from a 
mental condition for at least the last seventeen or eighteen 
years.  She stated that her first psychotic breakdown 
occurred in 1976 after she threatened to commit suicide and 
was exhibiting symptoms of mania, such as agitation, pressure 
of speech and grandiose ideas.  The examiner noted that the 
veteran's manic behavior had apparently been present prior to 
that period of hospitalization in 1976, although the need for 
hospitalization may have been triggered by a family conflict 
and ingestion of drugs and alcohol.  Since that time, the 
examiner noted that the veteran had been hospitalized in 1978 
and again in 1993 for treatment.  The diagnosis was bipolar 
disorder, mixed, and the veteran's prognosis was poor.

More recent private medical records show that the veteran 
continues to receive treatment for bipolar disorder.

II.  Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137 
(West 1991); 38 C.F.R. § 3.304 (1998).

In a recent case, the U.S. Court of Appeals for Veterans 
Claims (Court) emphasized that VA's burden of proof for 
rebutting the presumption of soundness is not merely evidence 
that is "cogent and compelling," i.e. a sufficient showing; 
rather, it is evidence that is clear and unmistakable.  In 
its decision, the Court noted that "the word 'unmistakable' 
means that an item cannot be misinterpreted and 
misunderstood, i.e. it is undebatable."  Vanerson v. West, 
12 Vet. App. 254 (1999) (quoting Webster's New World 
Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a) (1998).  See Green v. Derwinski, 1 Vet. 
App. 320, 322-23 (1991).



Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded. 38 
U.S.C.A. § 5107(a).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has set forth the parameters of what constitutes a 
well-grounded claim, i.e., a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of section 5107(a).  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.

Although the claim need not be conclusive, it must be 
accompanied by evidence. The VA benefits system requires more 
than just an allegation; a claimant must submit supporting 
evidence.  Furthermore, the evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

III. Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran with respect to this issue and 
has determined that the claim of service connection for 
bipolar disorder is not well-grounded under 38 U.S.C.A. § 
5107(a).  

As set forth above, the law presumes a veteran to be in sound 
condition when enrolled for service except as to defects, 
infirmities, or disorders noted at the time of enrollment.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A disorder may be 
shown to have preexisted service if it is noted at entrance 
into service or where clear and unmistakable evidence rebuts 
the legal presumption of sound condition at entrance for 
disorders not noted at entrance.

In this case, the veteran's naval entrance medical 
examination report is negative for pertinent abnormalities.  
In view of the foregoing, the Board concedes that a 
presumption of a sound condition at service entrance 
initially attaches in this case.  See Crowe v. Brown, 7 Vet. 
App. 238, 245 (1994); 38 C.F.R. § 3.304.


The burden of proof is now on VA to rebut the presumption by 
producing clear and unmistakable evidence that the veteran's 
bipolar disorder existed prior to service.  The Court has 
described this burden as "a formidable one," Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993), and has held that in 
determining whether there is clear and unmistakable evidence 
that the disorder existed prior to service, the Board must 
conduct an impartial and thorough review of all the evidence 
of record.  Crowe, 7 Vet. App at 245-6.

As rebuttal to this presumption, however, the Board notes 
that the veteran herself concedes that her bipolar disorder 
preexisted service.  Moreover, the record contains two 
private hospitalization summaries, dated in 1976 and 1978, 
showing pre-service diagnoses of manic depression.  In 
addition, after reviewing the veteran's claims folder, a VA 
examiner concluded in August 1997 that the evidence 
"strongly suggests" that the veteran's bipolar disorder 
preexisted service.

The Board considers the evidence set forth above to be 
persuasive and strong, sufficient to meet the standards of 
clear and unmistakable evidence of the existence of a pre-
service disorder.  38 C.F.R. § 3.304.  As such, the Board 
must conclude that the veteran's bipolar disorder preexisted 
her period of active service, and that, therefore, the 
presumption of a sound condition is rebutted in this case.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Next, the question becomes whether the preexisting disorder 
was aggravated in service.  Upon review of the evidence of 
record, the Board concludes that the evidentiary record does 
not show that the veteran's bipolar disorder was aggravated 
by service beyond the natural progression of the disease.  
First, the Board notes that while the veteran received 
psychiatric treatment in service for complaints of anxiety 
and depression, the service medical records themselves are 
negative for diagnoses of bipolar disorder or manic 
depression.  

In fact, after a review of her claims folder, a VA examiner 
concluded in August 1997 that the symptoms exhibited by the 
veteran in service were consistent with an adjustment 
disorder with anxious and depressed mood, rather than bipolar 
disorder.  He concluded that there was no convincing evidence 
of record that bipolar disorder was aggravated by service.  
In that regard, the Board notes that the post-service 
evidence does not suggest in-service aggravation of bipolar 
disorder since there is no indication that professional 
psychiatric care was required for bipolar disorder for many 
years after the veteran's separation from service.

As noted, once an injury or disease is shown to have pre-
existed service, it will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  However, where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record, aggravation may not be conceded.  Id.

In this case, the competent evidence of record does not show 
that the veteran's preexisting bipolar disorder underwent any 
increase in disability during service as it was not even 
noted therein and there is no indication that her symptoms in 
service are attributable to bipolar disorder.  Thus, there is 
no competent evidence showing any permanent increase in 
severity of the veteran's preexisting bipolar disorder during 
service.  Even if her psychiatric symptoms were attributable 
to bipolar disorder, the fact that she exhibited psychiatric 
symptoms in service, in and of itself, is not sufficient to 
show that that the underlying condition, as contrasted to the 
symptoms, worsened.  Hunt, 1 Vet. App. at 296.  This is 
especially so as the record shows that the veteran required a 
period of hospitalization for manic depression just prior to 
her period of active service.  As such, aggravation may not 
be conceded.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (the 
presumption of aggravation created by 38 C.F.R. § 3.306 
applies only if there is an increase in severity during 
service).

In reaching this decision, the Board has considered the 
veteran's subjective statements that her bipolar disorder 
underwent an increase in severity during service.  The 
veteran is competent to provide testimony as to her in-
service symptomatology, or other matters within her personal 
observation.  Layno, 6 Vet. App. at 470.  However, as she is 
not a medical professional, she is not competent to state 
that the underlying pathology of her bipolar disorder 
increased in severity.

Additionally, while the post-service medical evidence shows 
that the veteran currently has severe bipolar disorder, none 
of this evidence suggests any link between any increase in 
severity of the veteran's bipolar disorder and her period of 
active service.  Hunt, 1 Vet. App. at 296.

In view of the foregoing, the Board must conclude that the 
veteran's claim of service connection for bipolar disorder is 
not well grounded.  Simply put, there is no evidence of 
record to show that the veteran's pre-existing bipolar 
disorder was aggravated in service or of a nexus between her 
current disability and her active service.  Therefore, the 
veteran's claim of service connection for bipolar disorder 
must be denied.  38 U.S.C.A. § 5107(a).

The Board has also considered the veteran's claim that she is 
entitled to service connection for conditions which were 
diagnosed in service, namely, a passive-dependent personality 
disorder and homosexuality.  As set forth above, service 
connection may be granted for disability resulting from 
disease or injury incurred in, or aggravated by service.  38 
U.S.C.A. § 1131.  

However, personality disorders and homosexuality are not 
diseases or injuries within the meaning of applicable 
legislation providing veteran's compensation benefits.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (1998); Beno v. Principi, 3 
Vet. App. 439 (1992).  The law is controlling on this matter.  
Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding that where 
there is a lack of entitlement under the law or a lack of 
legal merit, the claim should be dismissed). 

Because the veteran has not submitted a well-grounded claim 
of service connection for bipolar disorder, VA is under no 
obligation to assist her in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
cognizant, however, that the Court has held that VA may have 
an obligation under 38 U.S.C.A. § 5103(a) to advise the 
claimant of evidence needed to complete a claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The Court has 
held that the section 5103(a) duty requires that, when a 
claimant identifies medical evidence that may complete an 
application but is not in the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  See 
Brewer v. West, 11 Vet. App. 228 (1998).  In this case, the 
record indicates that she has identified no such evidence.


ORDER

Service connection for a psychiatric disorder is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

